IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-30530
                        Conference Calendar



RICKY SEABERRY,

                                         Plaintiff-Appellant,

versus

MICKEY HUBERT; CARL COLEMAN; TERRY REEVES,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 01-CV-843
                        --------------------
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ricky Seaberry, Louisiana prisoner # 131369, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 lawsuit as

frivolous, pursuant to 28 U.S.C. § 1915(e)(2)(B).   If his brief

is liberally construed, Seaberry argues that his complaint was

not frivolous, and he renews his due-process and malicious-

prosecution claims.   He also appears to argue, for the first time

on appeal, that the defendants violated his Eighth Amendment

rights, but this claim will not be considered because it was not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30530
                                -2-

first presented to the district court.     See Stewart Glass &

Mirror, Inc. v. U.S. Auto Glass Discount Centers, Inc., 200 F.3d

307, 316-17 (5th Cir. 2000).

     Seaberry’s due-process claims fail because the disciplinary

proceedings did not implicate a protectable liberty interest.

See Madison v. Parker, 104 F.3d 765, 767 (5th Cir. 1997); see

also Malchi v. Thaler, 211 F.3d 953, 957-58 (5th Cir. 2000);

Neals v. Norwood, 59 F.3d 530, 533 (5th Cir. 1995).     His

malicious prosecution claim fails because, as the district court

determined, the district attorney is entitled to absolute

prosecutorial immunity.   See Boyd v. Biggers, 31 F.3d 279, 285

(5th Cir. 1994); see also Kerr v. Lyford, 171 F.3d 330, 337

(5th Cir. 1999).   Seaberry has waived any challenge to the

determination that Reeves was immune from suit by failing to

brief it.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993).

     Seaberry’s appeal is wholly without arguable merit, is

frivolous, and is therefore DISMISSED.     See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.       The

district court’s dismissal of his complaint counts as a “strike”

for purposes of 28 U.S.C. § 1915(g), as does this court’s

dismissal of the instant appeal.     See Adepegba v. Hammons,

103 F.3d 383, 387 (5th Cir. 1996).    As Seaberry was informed in

the district court, he has at least one prior strike.     See

Seaberry v. Lee, No. 2:98-CV-312 (E.D. La. Nov. 24, 1998)
                           No. 02-30530
                                -3-

(unpublished).   Because Seaberry has accumulated at least three

strikes, he is BARRED from proceeding IFP in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).   Seaberry is further CAUTIONED to review

any pending appeals to ensure that they do not raise frivolous

issues.

     APPEAL DISMISSED; THREE-STRIKES BAR IMPOSED.